OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The issue on appeal is whether the van involved in this crime, used by a greenhouse construction company primarily to transport workers, materials and tools, is a "building” within the meaning of the burglary statutes. The definition of a "building” found in Penal Law § 140.00 (2) includes an *997"inclosed motor truck” and a "vehicle * * * used by persons for carrying on business therein”.
We conclude that the van in question meets the statutory definition of a building because it may be considered either an "inclosed motor truck” or a vehicle used for "carrying on business therein”. That interpretation is consonant both with the legislative intent of the statute and with the historical scope of its judicial construction (see, People v Richards, 108 NY 137; Hechtman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law § 140.00, pp 11-13).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.